53 F.3d 1085
Nadja Sahliger SCHEP, Petitioner,v.RESOLUTION TRUST CORPORATION, Respondent.
No. 93-70905.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 4, 1995.Decided May 17, 1995.

Thomas A. McWatters III, James M. Harris, Sidley & Austin, Los Angeles, CA, for petitioner.
Roy A. Jeys, Wilson & Becks and Constance G. Brigham, Los Angeles, CA, and Mitchell E. Plave, Washington, DC, for respondent.


1
On Petition for Review of a Decision of the Resolution Trust Corporation.


2
Before BEEZER and TROTT, Circuit Judges and SHUBB*, District Judge.

ORDER

3
We conclude that we lack jurisdiction over this petition for the reasons set forth in Massachusetts v. FDIC, 47 F.3d 456 (1st Cir.1995).  The petition is transferred to the United States District Court for the Central District of California for further proceedings.  28 U.S.C. Sec. 1631.



*
 The Honorable William B. Shubb, United States District Judge for the Eastern District of California, sitting by designation